Exhibit 10(h)

Execution

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (“Agreement”) is made as of the 13th day of
August, 2008, by EQUUS TOTAL RETURN, INC., Delaware corporation (hereinafter
called “Debtor”), whose place of business, and chief executive office (as those
terms are used in the Code) is located at 2727 Allen Parkway, Suite 1300,
Houston, Texas 77019 and whose organizational identification number issued by
the appropriate authority of the State of Delaware is 2271275, and whose federal
taxpayer identification number is 76-0345915, in favor of AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (“Secured Party”), whose address is
4400 Post Oak Parkway, Houston, Harris County, Texas 77027, or at such other
address or addresses as Secured Party may from time to time designate in writing
to Debtor. Debtor hereby agrees with Secured Party as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:

(a) The term “Code” shall mean the Texas Business and Commerce Code as in effect
in the State of Texas on the date of this Agreement or as it may hereafter be
amended from time to time.

(b) The term “Collateral” shall mean (1) the Pledged Securities, (2) all money
this day delivered to and deposited with Secured Party, and all money heretofore
delivered or which shall hereafter be delivered to or come into the possession,
custody or control of Secured Party representing proceeds of, payment on, or
distributions related to any of the Pledged Securities during the existence of
this Agreement or the Loan Agreement, and whether held in a general or special
account, (3) any stock rights, rights to subscribe, liquidating dividends, stock
dividends, property, cash distributions, dividends paid in stock, new
securities, cash dividends or other property which Debtor may hereafter become
entitled to receive on account of the Pledged Securities, (4) all Debtor’s
rights, title and interest in that certain custody account (Account No.
EQU02505) maintained with Secured Party, (5) all certificates, instruments,
records, data and/or other documents evidencing the foregoing and following
(including without limitation, any computer software on which such records and
data may be located), (6) all renewals, replacements and substitutions of all of
the foregoing, (7) all Additional Property (as hereinafter defined), and (8) all
PRODUCTS and PROCEEDS of all of the foregoing; provided that “Collateral” shall
not include any of the Excluded Assets. The designation of proceeds does not
authorize Debtor to sell, transfer or otherwise convey any of the foregoing
property. The delivery at any time by Debtor to Secured Party of any property as
a pledge to secure payment or performance of any indebtedness or obligation in
connection with the Loan Documents shall also constitute a pledge of such
property as Collateral hereunder.

(c) The term “Pledged Securities” means any and all investment property,
instruments, chattel paper and general intangibles owned by Debtor from time to
time,



--------------------------------------------------------------------------------

including all notes receivable, common and preferred stock, stock options,
warrants, and other investments which at any given time are included in Debtor’s
computation of Net Asset Value, except any of the foregoing that are Excluded
Assets, and shall include without limitation (i) all publicly traded securities
sold or issued by the companies listed on Schedule 1 owned by Debtor and pledged
to Secured Party, including all income from, and all proceeds of, such
securities, and (ii) all of the privately held securities issued or sold by the
companies listed on Schedule 1 owned by Debtor and pledged to Secured Party,
including all income from, and all proceeds of, such securities.

(d) The term “Excluded Assets” means any assets which are held from time to time
in Account Number Z42-496693 maintained by Debtor with fidelity Investments and
any account that replaces such account, and (iii) any other account in which
assets are held to secure RIC Borrowings (as defined in the Loan Agreement) in
compliance with Sections 7(d)(x) and 7(e)(iii) of the Loan Agreement.

(e) The term “Loan Agreement” means the Loan Agreement dated of even date
herewith between Debtor and Secured Party, together with all amendments,
restatements, and other modifications thereto.

(f) The term “Indebtedness” shall mean (i) all indebtedness, obligations and
liabilities of Debtor to Secured Party of any kind or character, now existing or
hereafter arising under the Loan Documents, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several or joint
and several, (ii) all accrued but unpaid interest on any of the indebtedness
described in (i) above, (iii) all obligations of Debtor to Secured Party under
any documents evidencing, securing, governing and/or pertaining to all or any
part of the indebtedness described in (i) and (ii) above, (iv) all costs and
expenses payable by Debtor under Section 18 of the Loan Agreement, and (v) all
renewals, extensions, modifications and rearrangements of the indebtedness and
obligations described in (i), (ii), (iii) and (iv) above.

(g) The term “Additional Property” means any of the following property which
Debtor becomes entitled to receive or shall receive in connection with any other
Collateral, except to the extent any of the following constitutes Excludcd
Assets: (a) any stock certificate, including without limitation, any certificate
representing a stock dividend or any certificate in connection with any
recapitalization, reclassification, merger, consolidation, conversion, sale of
assets, combination of shares, stock split or spin-off; (b) any option, warrant,
subscription or right, whether as an addition to or in substitution of any other
Collateral; (c) any dividends or distributions of any kind whatsoever, whether
distributable in cash, stock or other property; (d) any interest, premium or
principal payments; and (e) any conversion or redemption proceeds; provided,
however, that until the occurrence of an Event of Default, “Additional Property”
shall not include any cash dividends or interest paid on the Collateral (except
interest paid on any certificate of deposit pledged hereunder).

(h) The term “Loan Documents” shall have the meaning given such term in the Loan
Agreement.



--------------------------------------------------------------------------------

(i) The term “Net Asset Value” shall have the meaning given such term in the
Loan Agreement.

(j) The term “Event of Default” shall have the meaning given such term in the
Loan Agreement.

All words and phrases used herein which are expressly defined in Section 1.201,
Chapter 8 or Chapter 9 of the Code shall have the meaning provided for therein.
Other words and phrases defined elsewhere in the Code shall have the meaning
specified therein except to the extent such meaning is inconsistent with a
definition in Section 1.201, Chapter 8 or Chapter 9 of the Code. Capitalized
terms not otherwise defined herein have the meanings specified in the Loan
Agreement.

2. Security Interest. As security for the Indebtedness, Debtor, for value
received, hereby grants to Secured Party a continuing security interest in the
Collateral.

3. Additional Property. All Additional Property received by Debtor shall be
received in trust for the benefit of Secured Party. All Additional Property and
all certificates or other written instruments or documents evidencing and/or
representing the Additional Property that is received by Debtor, together with
such instruments of transfer as Secured Party may request, shall promptly be
delivered to or deposited with Secured Party or Secured Party’s bailee, (any
such bailee, together with its successors in such capacity, the “Bailee”) and
held by Secured Party or Bailee as Collateral under the terms of this Agreement.
If the Additional Property received by Debtor shall be shares of stock or other
securities, such shares of stock or other securities shall be duly endorsed in
blank or accompanied by proper instruments of transfer and assignment duly
executed in blank with, if reasonably requested by Secured Party, signatures
guaranteed by a bank or member firm of the New York Stock Exchange, all in form
and substance reasonably satisfactory to Secured Party. Secured Party shall be
deemed to have possession of any Collateral in transit to Secured Party or its
agent.

4. Control Agreement; Stock Power. Debtor agrees, at the request of the Secured
Party, to execute and to cause the Bailee to execute promptly a control
agreement whereby the Secured Party may direct the Bailee to follow directives
issued by Secured Party with respect to Collateral held by Bailee. The Secured
Party hereby agrees not to issue directives or exercise any other rights under
any such control agreement unless an Event of Default has occurred and is
continuing. Debtor also agrees, at the request of the Secured Party, to execute
additional stock powers in blank in connection with any certificates evidencing
all or part of the Collateral.

5. Voting Rights. As long as no Event of Default shall have occurred hereunder,
any voting rights incident to any stock or other securities pledged as
Collateral may be exercised by Debtor; provided, however, that Debtor will not
exercise, or cause to be exercised, any such voting rights, without the prior
written consent of Secured Party, if the direct or indirect effect of such vote
will result in an Event of Default hereunder.

6. Maintenance of Collateral. Other than the exercise of reasonable care to
assure the safe custody of any Collateral in Secured Party’s possession from
time to time, Secured Party does not have any obligation, duty or responsibility
with respect to the Collateral. Without



--------------------------------------------------------------------------------

limiting the generality of the foregoing, Secured Party shall not have any
obligation, duty or responsibility to do any of the following: (a) ascertain any
maturities, calls, conversions, exchanges, offers, tenders or similar matters
relating to the Collateral or informing Debtor with respect to any such matters;
(b) fix, preserve or exercise any right, privilege or option (whether
conversion, redemption or otherwise) with respect to the Collateral unless
(i) Debtor makes written demand to Secured Party to do so, (ii) such written
demand is received by Secured Party in sufficient time to permit Secured Party
to take the action demanded in the ordinary course of its business, and
(iii) Debtor provides additional collateral, acceptable to Secured Party in its
sole discretion; (c) collect any amounts payable in respect of the Collateral
(Secured Party being liable to account to Debtor only for what Secured Party may
actually receive or collect thereon); (d) sell all or any portion of the
Collateral to avoid market loss; (e) sell all or any portion of the Collateral
unless and until (i) Debtor makes written demand upon Secured Party to sell the
Collateral, and (ii) Debtor provides additional collateral, acceptable to
Secured Party in its sole discretion; or (f) hold the Collateral for or on
behalf of any party other than Debtor.

7. Representations and Warranties. Debtor hereby represents and warrants the
following to Secured Party:

(a) Authority. The execution, delivery and performance of this Agreement and all
of the other Loan Documents by Debtor have been duly authorized by all necessary
corporate action of Debtor.

(b) Accuracy of Information. All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Debtor with respect to the
Collateral is true and correct. The exact legal name, organizational
identification number and federal taxpayer identification number of Debtor are
correctly shown in the first paragraph hereof.

(c) Enforceability. This Agreement and the other Loan Documents constitute
legal, valid and binding obligations of Debtor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.

(d) Ownership and Liens. Debtor has good and marketable title to the Collateral
free and clear of all liens, security interests, encumbrances or adverse claims,
except for the security interests created by this Agreement and the other Loan
Documents and any security interests permitted under Section 7(d)(ii) of the
Loan Agreement. No dispute, right of setoff, counterclaim or defense exists with
respect to all or any part of the Collateral. Debtor has not executed any other
security agreement currently affecting the Collateral and no financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any recording office except as may have been executed or filed in
favor of Secured Party.

(e) No Conflicts or Consents. Neither the ownership, the intended use of the
Collateral by Debtor, the grant of the security interest by Debtor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with



--------------------------------------------------------------------------------

any provision of (A) any domestic or foreign law, statute, rule or regulation,
(B) the articles or certificate of incorporation or bylaws of Debtor, or (C) any
agreement, judgment, license, order or permit applicable to or binding upon
Debtor or otherwise affecting the Collateral, or (ii) result in or require the
creation of any lien, charge or encumbrance upon any assets or properties of
Debtor or of any person except as may be expressly contemplated in the Loan
Documents. Except as expressly contemplated in the Loan Documents, no consent,
approval, authorization or order of, and no notice to or filing with, any court,
governmental authority or third party is required or deemed preferable in
connection with the grant by Debtor of the security interest herein or the
exercise by Secured Party of its rights and remedies hereunder.

(f) Security Interest. Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance except any security interests permitted under
Section 7(d)(ii) of the Loan Agreement. This Agreement creates a legal, valid
and binding security interest in favor of Secured Party in the Collateral.

(g) Location/Identity. Debtor’s place of business and chief executive office (as
those terms are used in the Code), as the case may be, is located at the address
set forth on the first page hereof. Except as specified elsewhere herein, all
Collateral and records concerning the Collateral shall be kept at such address
or held by Bailee. Debtor’s organizational structure, state of organization, and
organizational number (the Organizational Information’) are as set forth on the
first page hereof. Borrower shall not change its Organizational Information
without complying with Section 15 of this Agreement with respect to such change.

(h) Solvency of Debtor. As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Debtor at
the time of the execution of this Agreement, (i) Debtor is and will be solvent,
(ii) the fair saleable value of Debtor’s assets exceeds and will continue to
exceed Debtor’s liabilities (both fixed and contingent), (iii) Debtor is paying
and will continue to be able to pay its debts as they mature, and (iv) if Debtor
is not an individual, Debtor has and will have sufficient capital to carry on
Debtor’s businesses and all businesses in which Debtor is about to engage.

(i) Securities. Any certificates evidencing securities pledged as Collateral are
valid and genuine and have not been altered. All securities pledged as
Collateral have been duly authorized and validly issued, are fully paid and
non-assessable, and were not issued in violation of the preemptive rights of any
party or of any agreement by which Debtor or the issuer thereof is bound. No
restrictions or conditions exist with respect to the transfer or voting of any
securities pledged as Collateral, except as has been disclosed to Secured Party
in writing.



--------------------------------------------------------------------------------

8. Affirmative Covenants. Debtor will comply with the covenants contained in
this Section at all times during the period of time this Agreement is effective
unless Secured Party shall otherwise consent in writing.

(a) Ownership and Liens. Debtor will maintain good and marketable title to all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement and
the security interests and other encumbrances expressly permitted by the other
Loan Documents. Debtor will not permit any dispute, right of setoff,
counterclaim or defense to exist with respect to all or any part of the
Collateral. Debtor will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except as may exist
or as may have been filed in favor of Secured Party or in connection with a lien
permitted under Section 7(d)(ii) of the Loan Agreement. Debtor hereby
irrevocably appoints Secured Party as Debtor’s attorney-in-fact, such power of
attorney being coupled with an interest, with full authority in the place and
stead of Debtor and in the name of Debtor or otherwise, for the purpose of
terminating any financing statements currently filed with respect to the
Collateral except in connection with any lien permitted under Section 7(d)(ii)
of the Loan Agreement. Debtor will defend at its expense Secured Party’s right,
title and security interest in and to the Collateral against the claims of any
third party except the holder of any lien permitted under Section 7(d)(ii) of
the Loan Agreement.

(b) Inspection of Books and Records. Debtor will keep adequate records
concerning the Collateral and will permit Secured Party and all representatives
and agents appointed by Secured Party to inspect Debtor’s books and records of
or relating to the Collateral at any time during normal business hours, to make
and take away photocopies, photographs and printouts thereof and to write down
and record any such information.

(c) Adverse Claim. Debtor covenants and agrees to promptly notify Secured Party
of any claim, action or proceeding affecting title to the Collateral, or any
part thereof, or the security interest created hereunder and, at Debtor’s
expense, defend Secured Party’s security interest in the Collateral against the
claims of any third party. Debtor also covenants and agrees to promptly deliver
to Secured Party a copy of all written notices received by Debtor with respect
to the Collateral, including without limitation, notices received from the
issuer of any securities pledged hereunder as Collateral.

(d) Further Assurances. Debtor will contemporaneously with the execution hereof
and from time to time thereafter at its expense promptly execute and deliver all
further instruments and documents and take all further action necessary or
appropriate or that Secured Party may reasonably request in order (i) to perfect
and protect the security interest created or purported to be created hereby and
the first priority of such security interest, (ii) to enable Secured Party to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral, and (iii) to otherwise effect the purposes of this Agreement,
including without limitation: (A) executing (if requested) and filing any
financing or continuation statements, or any amendments thereto; (B) obtaining
written confirmation from the issuer of any securities pledged as Collateral of
the pledge of such securities, in form and substance satisfactory to Secured
Party; (C) cooperating with Secured Party in registering the pledge of any
securities pledged as Collateral with the issuer of such securities;
(D) delivering notice of Secured Party’s security interest in any securities
pledged as Collateral to any financial intermediary, clearing corporation or



--------------------------------------------------------------------------------

other party required or deemed preferable by Secured Party, in form and
substance satisfactory to Secured Party; and (E) obtaining written confirmation
of the pledge of any securities constituting Collateral from any financial
intermediary, clearing corporation or other party required or deemed preferable
by Secured Party, in form and substance reasonably satisfactory to Secured
Party. If all or any part of the Collateral is securities issued by an agency or
department of the United States, Debtor covenants and agrees, at Secured Party’s
request, to cooperate in registering such securities in Secured Party’s name or
with Secured Party’s account maintained with a Federal Reserve Secured Party.

(e) Control Agreements. Debtor will cooperate with Secured Party in obtaining a
control agreement in form and substance satisfactory to Secured Party with
respect to Collateral for which such agreement is required or deemed preferable
for perfection of a security interest pursuant to the Code (as determined by
Secured Party in its reasonable discretion). Secured Party agrees that it shall
not exercise its rights under any such control agreement unless an Event of
Default has occurred and is continuing.

9. Negative Covenants. Debtor will comply with the covenants contained in this
Section at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.

(a) Transfer or Encumbrance. Debtor will not (i) sell, assign (by operation of
law or otherwise) or transfer Debtor’s rights in any of the Collateral,
(ii) grant a lien or security interest in or execute, authorize, file or record
any financing statement or other security instrument with respect to the
Collateral to any party other than Secured Party, or (iii) deliver actual or
constructive possession of any certificate, instrument or document evidencing
and/or representing any of the Collateral to any party other than Secured Party;
provided, however, Debtor may add or delete Collateral solely as permitted under
Section 1 of the Loan Agreement.

(b) Impairment of Security Interest. Debtor will not take or fail to take any
action which would in any manner impair the value or enforceability of Secured
Party’s security interest in any Collateral.

(c) Restrictions on Securities. Debtor will not, after the date of this
Agreement, enter into any agreement creating any restriction or condition upon
the transfer, voting or control of any securities pledged as Collateral, except
as consented to in writing by Secured Party.

10. Rights of Secured Party. Secured Party shall have the rights contained in
this Section at all times during the period of time this Agreement is effective.

(a) Power of Attorney. Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, to take any action and to execute any instrument which
Secured Party may from time to time in Secured Party’s discretion deem necessary
or appropriate to accomplish the purposes of this Agreement, including without
limitation, the following action: (i) transfer any



--------------------------------------------------------------------------------

securities, instruments, documents or certificates pledged as Collateral in the
name of Secured Party or its nominee; (ii) use any interest, premium or
principal payments, conversion or redemption proceeds or other cash proceeds
received in connection with any Collateral to reduce any of the Indebtedness;
(iii) exchange any of the securities pledged as Collateral for any other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof, and, in connection therewith, to
deposit and deliver any and all of such securities with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as Secured Party may deem necessary or appropriate; (iv) exercise
or comply with any conversion, exchange, redemption, subscription or any other
right, privilege or option pertaining to any securities pledged as Collateral;
provided, however, except as provided herein, Secured Party shall not have a
duty to exercise or comply with any such right, privilege or option (whether
conversion, redemption or otherwise) and shall not be responsible for any delay
or failure to do so; and (v) file any claims or take any action or institute any
proceedings which Secured Party may deem necessary or appropriate for the
collection and/or preservation of the Collateral or otherwise to enforce the
rights of Secured Party with respect to the Collateral. Secured Party agrees
that it shall not exercise its rights under this Section 10(a) unless an Event
of Default has occurred and is continuing.

(b) Performance by Secured Party. If Debtor fails to perform any agreement or
obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

Notwithstanding any other provision herein to the contrary, Secured Party does
not have any duty to exercise or continue to exercise any of the foregoing
rights and shall not be responsible for any failure to do so or for any delay in
doing so.

11. Events of Default. The occurrence of any Event of Default as defined in the
Loan Agreement shall constitute an Event of Default hereunder.

12. Remedies and Related Rights. If an Event of Default shall have occurred, and
without limiting any other rights and remedies provided herein, under any of the
other Loan Documents or otherwise available to Secured Party, Secured Party may
exercise one or more of the rights and remedies provided in this Section.

(a) Remedies. Secured Party may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:

(i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);



--------------------------------------------------------------------------------

(ii) reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest granted hereunder by any available judicial
procedure;

(iii) sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Secured
Party’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

(iv) buy the Collateral, or any portion thereof, at any public sale;

(v) buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

(vi) apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

(vii) at its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Secured Party is entitled to do so
under the Code or otherwise, to the full extent permitted by the Code, Secured
Party shall be permitted to elect whether such retention shall be in full or
partial satisfaction of the Indebtedness.

In the event Secured Party shall elect to sell the Collateral, Secured Party may
sell the Collateral without giving any warranties with respect thereto and shall
he permitted to specifically disclaim any warranties of title or the like. If
Secured Party sells any of the Collateral for cash, Secured Party will credit
Debtor for the full amount received, less any cost or foreclosure and sale.
Further, if Secured Party sells any of the Collateral on credit, Debtor will be
credited only with payments actually made by the purchaser and received by
Secured Party. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtor shall be credited with the
proceeds of the sale. Debtor agrees that in the event Debtor is entitled to
receive any notice under the Code, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral, reasonable notice
shall be deemed given when such notice is deposited in a depository receptacle
under the care and custody of the United States Postal Service, postage prepaid,
addressed to such party at its address set forth on the first page hereof, ten
(10) days prior to the date of any public sale, or after which a private sale,
of any of such Collateral is to be held. Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Debtor further acknowledges and agrees that the redemption by Secured Party of
any certificate



--------------------------------------------------------------------------------

of deposit pledged as Collateral shall be deemed to be a commercially reasonable
disposition under Section 9.610 of the Code.

(b) Private Sale of Securities. Debtor recognizes that Secured Party may be
unable to effect a public sale of all or any part of the securities pledged as
Collateral because of restrictions in applicable federal and state securities
laws and that Secured Party may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Debtor acknowledges that each any such private sale may be at
prices and other terms less favorable than what might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that each such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Secured Party shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer to register
such securities for public sale under any federal or state securities laws.
Debtor further acknowledges and agrees that any offer to sell such securities
which has been made privately in the manner described above to not less than
five (5) bona fide offerees shall be deemed to involve a “public sale” for the
purposes of Chapter 9 of the Code, notwithstanding that such sale may not
constitute a “public offering” under any federal or state securities laws and
that Secured Party may, in such event, bid for the purchase of such securities.

(c) Application of Proceeds. If any Event of Default shall have occurred and be
continuing, Secured Party may at its discretion apply or use any cash held by
Secured Party as Collateral, and any cash proceeds received by Secured Party in
respect of any sale or other disposition of, collection from, or other
realization upon, all or any part of the Collateral as follows in such order and
manner as Secured Party may elect:

(i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Secured Party in connection with (A) the administration of the Loan
Documents, (B) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (C) the exercise
or enforcement of any of the rights and remedies of Secured Party hereunder,

(ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;

(iii) to the satisfaction of the Indebtedness;

(iv) by holding such cash and proceeds as Collateral;

(v) to the payment of any other amounts required by applicable law (including
without limitation, Section 9.615(a)(3) of the Code or any other applicable
statutory provision); and



--------------------------------------------------------------------------------

(vi) by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.

(d) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Secured Party
are insufficient to pay all amounts to which Secured Party is legally entitled,
Debtor and any party who guaranteed or is otherwise obligated to pay all or any
portion of the Indebtedness shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents, to the full extent permitted
by the Code.

(e) Non-Judicial Remedies. In granting to Secured Party the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial process.
Debtor recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Secured Party
or Debtor from resorting to judicial process at either party’s option.

(f) Voting Rights. Upon the occurrence and during the continuation of an Event
of Default, Debtor will not exercise any voting rights with respect to
securities pledged as Collateral. Debtor hereby irrevocably appoints Secured
Party as Debtor’s attorney-in-fact (such power of attorney being coupled with an
interest) and proxy to exercise any voting rights with respect to Debtor’s
securities pledged as Collateral upon the occurrence and during the continuation
of an Event of Default.

(g) Dividend Rights and Interest Payments. Upon the occurrence and during the
continuation of an Event of Default:

(i) all rights of Debtor to receive and retain the dividends and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 3 shall automatically cease, and all such rights shall thereupon
become vested with Secured Party which shall thereafter have the sole right to
receive, hold and apply as Collateral such dividends and interest payments; and

(ii) all dividend and interest payments which are received by Debtor contrary to
the provisions of clause (i) of this Subsection shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Debtor,
and shall be forthwith paid over to Secured Party in the exact form received
(properly endorsed or assigned if requested by Secured Party), to be held by
Secured Party as Collateral.

13. INDEMNITY. DEBTOR HEREBY INDEMNIFIES AND AGREES TO HOLD HARMLESS SECURED
PARTY, AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES (EACH
A “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,



--------------------------------------------------------------------------------

CLAIMS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
OR DISBURSEMENTS OF ANY KIND OR NATURE (COLLECTIVELY, THE “CLAIMS”) WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, ANY INDEMNIFIED PERSON ARISING IN
CONNECTION WITH THE LOAN DOCUMENTS, THE INDEBTEDNESS OR THE COLLATERAL
(INCLUDING WITHOUT LIMITATION, THE ENFORCEMENT OF THE LOAN DOCUMENTS AND THE
DEFENSE OF ANY INDEMNIFIED PERSON’S ACTIONS AND/OR INACTIONS IN CONNECTION WITH
THE LOAN DOCUMENTS BUT EXCLUDING CLAIMS ARISING FROM SUCH INDEMNIFIED PERSON’S
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT). THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL EXTEND
AND CONTINUE TO BENEFIT EACH INDIVIDUAL OR ENTITY WHO IS OR HAS AT ANY TIME BEEN
AN INDEMNIFIED PERSON HEREUNDER

14. Miscellaneous.

(a) Entire Agreement. This Agreement and the other Loan Documents contain the
entire agreement of Secured Party and Debtor with respect to the Collateral. If
the parties hereto are parties to any other prior agreement, either written or
oral, relating to the Collateral, the terms of this Agreement shall amend and
supersede the terms of such prior agreements as to transactions on or after the
effective date of this Agreement.

(b) Amendment. No modification, consent or amendment of any provision of this
Agreement or any of the other Loan Documents shall be valid or effective unless
the same is in writing and authenticated by the party against whom it is sought
to be enforced, except to the extent of amendments specifically permitted by the
Code without authentication by the Debtor.

(c) Actions by Secured Party. The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, increase or modification with respect to the Indebtedness, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Secured Party may grant with respect to the Collateral, or (iii) any
release or indulgence granted to any endorser, guarantor or surety of the
Indebtedness. The taking of additional security by Secured Party shall not
release or impair the lien, security interest or other security rights of
Secured Party hereunder or affect the obligations of Debtor hereunder.

(d) Waiver by Secured Party. Secured Party may waive any Event of Default
without waiving any other prior or subsequent Event of Default. Secured Party
may remedy any default without waiving the Event of Default remedied. Neither
the failure by Secured Party to exercise, nor the delay by Secured Party in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time. No waiver of any provision hereof or



--------------------------------------------------------------------------------

consent to any departure by Debtor therefrom shall be effective unless the same
shall be in writing and signed by Secured Party and then such waiver or consent
shall be effective only in the specific instances, for the purpose for which
given and to the extent therein specified. No notice to or demand on Debtor in
any case shall of itself entitle Debtor to any other or further notice or demand
in similar or other circumstances.

(e) Costs and Expenses. Debtor will upon demand pay to Secured Party the amount
of any and all costs and expenses (including without limitation, reasonable
attorneys’ fees and expenses), which Secured Party may incur in connection with
(i) the transactions which give rise to the Loan Documents, (ii) the preparation
of this Agreement and the perfection and preservation of the security interests
granted under the Loan Documents, (iii) the administration of the Loan
Documents, (iv) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, (v) the exercise or
enforcement of any of the rights of Secured Party under the Loan Documents, or
(vi) the failure by Debtor to perform or observe any of the provisions hereof.

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

(g) Venue. This Agreement has been entered into in the county in Texas where
Secured Party’s address for notice purposes is located, and it shall be
performable for all purposes in such county. Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
this Agreement and venue for any such disputes shall be in the county or
judicial district where this Agreement has been executed and delivered.

(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.

(i) No Obligation. Nothing contained herein shall be construed as an obligation
on the part of Secured Party to extend or continue to extend credit to Debtor.

(j) Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof or to such different address as the addressee
shall have designated by written notice sent pursuant to the



--------------------------------------------------------------------------------

terms hereof and shall be deemed to have been received either, in the case of
personal delivery, at the time of personal delivery, in the case of expedited
delivery service, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of mail, upon deposit in a
depository receptacle under the care and custody of the United States Postal
Service. Either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by notice
to the other party of such new address at least thirty (30) days prior to the
effective date of such new address.

(k) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on Debtor and the
heirs, executors, administrators, personal representatives, successors and
assigns of Debtor, and (iii) shall inure to the benefit of Secured Party and its
successors and assigns. Without limiting the generality of the foregoing,
Secured Party may pledge, assign or otherwise transfer the Indebtedness and its
rights under this Agreement and any of the other Loan Documents to any other
party, so long as, when no Event of Default exists, it receives prior written
consent from Debtor to such assignment, pledge, or transfer. Debtor’s rights and
obligations hereunder may not be assigned or otherwise transferred without the
prior written consent of Secured Party.

(l) Termination. It is contemplated by the parties hereto that from time to time
there may be no outstanding Indebtedness, but notwithstanding such occurrences,
this Agreement shall remain valid and shall be in full force and effect as to
subsequent outstanding Indebtedness. Upon (i) the satisfaction in full of the
Indebtedness, (ii) the termination or expiration of any commitment of Secured
Party to extend credit to Debtor, (iii) written request for the termination
hereof delivered by Debtor to Secured Party, and (iv) written release delivered
by Secured Party to Debtor, this Agreement and the security interests created
hereby shall terminate. Upon termination of this Agreement and Debtor’s written
request, Secured Party will, at Debtor’s sole cost and expense, return to Debtor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and execute and deliver to Debtor such
documents as Debtor shall reasonably request to evidence such termination. Upon
the sale of any Collateral that is permitted by the Loan Agreement, the security
interest created by this Agreement in such Collateral shall be automatically
released, and Secured Party will, at Debtor’s expense, return to Debtor such
Collateral being sold and execute and deliver to Debtor such documents as Debtor
shall reasonably request to evidence such termination.

(m) Cumulative Rights. All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under any of the other Loan Documents,
and the exercise of one or more of such rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of any other rights or remedies.
Further, except as specifically noted as a waiver herein, no provision of this
Agreement is intended by the parties to this Agreement to waive any rights,
benefits or protection afforded to Secured Party under the Code.



--------------------------------------------------------------------------------

(n) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.

(o) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.

15. Financing Statement Filings. Debtor recognizes that financing statements
pertaining to the Collateral have been or may be filed in one or more of the
following jurisdictions: the location of Debtor’s principal residence, the
location of Debtor’s place of business, the location of Debtor’s chief executive
office, or other such place as the Debtor may be “located” under the provisions
of the Code. Without limitation of any other covenant herein, Debtor will
neither cause or permit any change in the location of (i) any Collateral (except
if such Collateral will subsequently be located with the Bailee, at the Debtor’s
address in the first paragraph of this Agreement, or with Secured Party),
(ii) any records concerning any Collateral, or (iii) Debtor’s principal
residence, the location of Debtor’s place of business, or the location of
Debtor’s chief executive office, as the case may be, to a jurisdiction other
than as represented in Subsection 7(g), nor will Debtor change its name or the
Organizational Information as represented in Subsection 7(g), unless Debtor
shall have notified Secured Party in writing of such change at least thirty
(30) days prior to the effective date of such change, and shall have first taken
all action required or reasonably deemed preferable by Secured Party for the
purpose of further perfecting or protecting the security interest in favor of
Secured Party in the Collateral. In any written notice furnished pursuant to
this Subsection, Debtor will expressly state that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements, amendments or other notices for the purpose of continuing perfection
of Secured Party’s security interest in the Collateral.

Without limiting Secured Party’s rights hereunder, Debtor authorizes Secured
Party to file financing statements or amendments thereto under the provisions of
the Code as amended from time to time.

Remainder of this page intentionally left blank.

Signature page follows.



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

DEBTOR: EQUUS TOTAL RETURN, INC. By:  

/s/    L’Sheryl Hudson

  L’Sheryl Hudson   Chief Financial Officer

SECURED PARTY:

AMEGY BANK NATIONAL ASSOCIATION,

a national banking association

By:  

/s/    Robert T. Caughlin

Name:   Robert T. Caughlin Title:   Assistant Vice President

Signature Page

Pledge and Security Agreement



--------------------------------------------------------------------------------

Schedule I

Pledged Securities